Case:21-13328-MER Doc#:94 Filed:07/21/21                  Entered:07/21/21 15:11:02 Page1 of 3


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF COLORADO
                                The Honorable Michael E. Romero


    In re:
                                                      Case No. 21-13328 MER
    SUMMIT FAMILY RESTAURANTS, INC.
                                                      Chapter 11
        Debtor.                                       Subchapter V

                   ORDER AND NOTICE OF HEARING BY VIDEO CONFERENCE

       NOTICE IS HEREBY GIVEN that a hearing on BSV Lamont JCRS LLC’s Motion to
Allow and Compel Payment of Administrative Expense Claim Under 11 U.S.C. §§ 365(d)(3)
and 503(b)(1) for Post-petition Amounts Due for Rents on a Non-residential Lease has
been set on Wednesday, August 25, 2021, at 10:00 a.m., by Zoom video conference.1
Counsel and/or parties should not appear in person. This matter has been set for one-day.

         A complete list of all video conference participants (attorneys and witnesses), with
the participants’ email addresses, shall be delivered to chambers by email to
MER_Courtroom@cob.uscourts.gov on or before August 20, 2021. For security reasons,
the Zoom video conference details will not be posted publicly. The Court will send Zoom
invitations via email to counsel and/or parties within one day of the hearing. Counsel and/or
parties shall not, under any circumstances, share, post, and transmit the Zoom video
conference link, meeting ID, or password.

IT IS ORDERED that:

1.           Discovery. The response time to all discovery requests is shortened to 14 days.
             Discovery must be completed by August 11, 2021. “Completed” means that all
             depositions are concluded and that responses to written discovery are due on or
             before the discovery completion date. The special provisions regarding limited and
             simplified discovery as specified in Local Bankruptcy Rule 7026-2 shall apply in this
             contested matter. All discovery disputes in this matter are subject to L.B.R. 9013-
             1(g) and L.B.R. 7026-1(d).

2.           Supplemental Briefing. Any supplemental briefs must be filed by August 11,
             2021.

3.           Witnesses and Exhibits. The requirements in this Order specifically supersede the
             requirements in Local Bankruptcy Rule 9070-1. The parties shall exchange witness
             lists and exhibits, on or before August 11, 2021. A List of Witnesses and Exhibits
             shall be filed with the Court on or before August 11, 201, substantially in the form of
             L.B. Form 9070-1.1. Expert witnesses must be identified. Do not file the actual
             exhibits unless otherwise directed by the Court. Any illustrative aids to be used at
             trial in opening statements, with a witness, or in closing arguments, shall be
             exchanged by August 11, 2021.

1
 If the parties determine an in-person hearing is feasible, please contact chambers immediately
as the pre-hearing requirements will change.
Case:21-13328-MER Doc#:94 Filed:07/21/21             Entered:07/21/21 15:11:02 Page2 of 3



       a.     The parties must exchange FULL SETS of intended exhibits, including all
              possible rebuttal exhibits, prior to trial. Exhibits which have been attached to
              pleadings or provided as discovery responses are not considered to be
              exchanged for purposes of trial preparation.
       b.     Exhibits must be marked for identification (Movant -numbers and
              Respondent-letters).
       c.     Multi-page exhibits should be individually page-numbered.
       d.     Expert witnesses must be specifically identified.
       e.     A pdf copy of each exhibit, including all possible rebuttal and impeachment
              exhibits, and a complete list of all video conference participants (attorneys
              and witnesses), shall be delivered to chambers on or before August 20,
              2021, by thumb drive. The thumb drives shall be placed in an envelope
              addressed to “MER Chambers” and deposited in the drop box in the lobby of
              the Custom House at 721 19th Street, Denver, Colorado. 2 It is counsel’s
              and/or the parties’ responsibility to ensure their witnesses possess complete
              copies of all marked exhibits for the Zoom video conference. The parties are
              encouraged to confer and, if possible, prepare a set of stipulated exhibits
              prior to the hearing for use by the Court and all parties. Each exhibit must be
              saved as a separate file.
       f.     Written objections directed to the witnesses or exhibits must be filed with the
              Court and served on opposing counsel or party on or before August 18,
              2021, otherwise all objections except as to foundation and relevancy are
              waived.
       g.     Copies of contested exhibits must be attached to the filing of objections for
              the Court’s prior review, unless the nature of the objection involves the fact
              that the party proffering the exhibit has failed to adequately identify and/or
              exchange it.
       h.     While objections to exhibits will be deemed waived unless the objector
              complies with this paragraph, only those exhibits which are specifically
              admitted during the evidentiary hearing will be considered by the Court and
              become part of the evidentiary hearing record.
       i.     In accordance with L.B.R. 9070-1(e), upon the conclusion of the trial or
              hearing, the attorneys or parties must retain custody of their respective
              original exhibits and deposition transcripts until all need for the exhibits and
              deposition transcripts has terminated and the time for appeal has expired, or
              all appellate proceedings have been terminated, plus 60 days. In the event
              an appeal is filed, the attorneys or parties must provide their exhibits to the
              appellate court pursuant to the appellate court’s direction.

4.     Stipulated Facts. The parties shall confer and prepare a list of uncontested
       background facts relating to the issues before the Court, which list shall be filed with
       the Court on or before August 11, 2021. If the parties are unable to reach an
       agreement as to any stipulated facts, a statement to that effect must be filed. Failure
       to file this required document will result in the hearing being vacated and may result
       in denial of the relief requested and/or sanctions upon the party and counsel failing
       to comply.

2
 Federal Express or other overnight delivery packages may be addressed to U.S. Bankruptcy
Court, Attn: MER Chambers, 721 19th Street, Denver, CO 80202.
Phone number: 720-904-7303.
Case:21-13328-MER Doc#:94 Filed:07/21/21              Entered:07/21/21 15:11:02 Page3 of 3



5.     Notification of Settlement. To facilitate court preparation for this hearing, any
       motion to continue the hearing or to vacate the hearing due to settlement shall be
       filed at least 24 hours prior to the scheduled hearing. Parties shall contact chambers
       staff by telephone at 720-904-7413 upon filing such a motion, and chambers staff
       will advise parties if the hearing is continued or vacated. Except in exigent
       circumstances not known 24 hours before the hearing, oral motions to continue will
       not be entertained. If the matter is settled and a written motion to vacate due to
       settlement cannot be timely submitted, counsel and parties appearing pro se may be
       required to appear, either in person or by telephone, at the scheduled hearing time
       to read the terms of any settlement into the record.

6.     Court Appearances: If a party does not join the video conference, it will be deemed
       a failure to appear. Failure to connect to the video conference in a timely manner
       will preclude participation in the hearing. The Court strongly encourages all
       participants to read the Court’s guidelines for zoom video conferences on its website
       in advance of the hearing.

7.     Closing Arguments. For all contested hearings set for one day or longer, it is the
       practice of this Court to request the parties to provide written closings, with legal
       authority and citations to the trial record, at a date to be determined after the close of
       evidence. Motions requesting conventional oral closings may be tendered to the
       Court prior to the start of trial.

8.     Zoom Training. All parties scheduled to take part in the hearing are
       encouraged to test all equipment ahead of time by taking part in the Court’s
       Zoom training sessions on Wednesdays at 8:30 a.m. More information on the
       training sessions is available on the Court’s website at
       https://www.cob.uscourts.gov/zoom-video-conferences.

       Parties who have not tested equipment ahead of time may be excluded from the
       hearing. All parties should read the Court’s guidelines for zoom video conferences
       on its website in advance of the video test. If additional or alternate training times
       are desired, please contact chambers.

       Counsel and/or the parties are strictly prohibited from recording any court
proceeding held by video or teleconference, including taking “screen shots” or other visual
copies. Violation of this prohibition may result in sanctions as deemed necessary by the
Court.

      Failure to file any of the required documents as set forth above will result in
the hearing being vacated and may result in denial of the relief requested and/or
sanctions upon the party and counsel failing to comply.

 Dated July 21, 2021                             BY THE COURT:


                                                 _________________________
                                                 Michael E. Romero, Chief Judge
                                                 United States Bankruptcy Court
